People v Soto (2018 NY Slip Op 01285)





People v Soto


2018 NY Slip Op 01285


Decided on February 27, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 27, 2018

Andrias, J.P., Gesmer, Kern, Singh, Moulton, JJ.


5825 274/14

[*1]The People of the State of New York, Respondent,
vDavid Soto, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Alexandra L. Mitter of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ross D. Mazer of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered November 21, 2016, resentencing defendant, upon remand from this Court (138 AD3d 533 [1st Dept 2016], lv denied 28 NY3d 937 [2016]), to an aggregate term of seven years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentences on the assault and weapon convictions to six years and three to six years, respectively, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED:
CLERK